BUSINESS DEVELOPMENT CORPORATION — BANK PARTICIPATION A bank may own stock in more than one Business Development Corporation created under the Business Development Corporation Act.  The Attorney General has considered your request for an opinion wherein you asked, in effect, the following question in your letter of September 22, 1971: "Can a bank own stock in more than one Business Development Corporation?" No particular provision of the Business Development Corporation Act specifically says anything on this issue, so it will be necessary to construe the Act as a whole to determine the legislative intent in this regard.  Title 18 O.S. 902 [18-902](2) (1970) states:" 'Financial Institution' means any bank, trust company, savings and loan association, insurance company, or other institution engaged in lending or investing funds." (Emphasis added) Section 18 O.S. 905 [18-905](1) of the Act states: "Notwithstanding any other provision of law, any person, corporation, public utility, financial institution, or laboring union, may acquire, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of any bonds, notes, debentures, securities, or other evidence of indebtedness, or the shares of capital stock of a corporation created hereunder; provided that the amount of capital stock which may be acquired by any member of such corporation shall not exceed ten (10) percent of the loan limit of such member." The above sections allow a bank to invest in a corporation created under the Act. This would imply that a bank could invest in any corporation created under the Act.  Thus, if more than one such corporation were created a bank could invest in more than one such corporation provided the amount of capital stock acquired did not exceed ten (10) percent of the loan limit of such bank as set forth in the Act. The provisions with reference to the loan limit are rather extensive and will not be set forth in this opinion.  The purpose of the Act is to stimulate business in Oklahoma, and to effectuate this goal, the provisions of the Act should be construed so as to not unreasonably restrict the aims of the Act.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative in that a bank may own stock in more than one Business Development Corporation created under the Business Development Corporation Act.  (Todd Markum)